          Case 5:20-cv-00872-SM Document 28 Filed 07/23/21 Page 1 of 14




           IN THE UNITED STATES DISTRICT COURT FOR THE
                  WESTERN DISTRICT OF OKLAHOMA

    DENISE RENEA MARTIN,                    )
                                            )
         Plaintiff,                         )
                                            )
    v.                                      )
                                            )
                                                Case No. CIV-20-872-SM
    KILOLO KIJAKAZI,                        )
    ACTING COMMISSIONER OF                  )
    SOCIAL SECURITY                         )
    ADMINISTRATION,                         )
                                            )
         Defendant.                         )

                   MEMORANDUM OPINION AND ORDER

         Denise Martin (Plaintiff) brings this action for judicial review of the

Commissioner of Social Security’s final decision that she was not “disabled”

under the Social Security Act. See 42 U.S.C. §§ 405(g), 423(d)(1)(A). The parties

have consented to the undersigned for proceedings consistent with 28 U.S.C. §

636(b)(1)(B) and (C). See Docs. 17, 18. 1

         Plaintiff asks this Court to reverse the Commissioner’s decision and to

remand the case for further proceedings, arguing the Administrative Law

Judge (ALJ) erred in his (1) consistency analysis; (2) consideration of both




1      Citations to the parties’ pleadings and attached exhibits will refer to this
Court’s CM/ECF pagination. Citations to the administrative record (AR) will
refer to its original pagination.
        Case 5:20-cv-00872-SM Document 28 Filed 07/23/21 Page 2 of 14




Plaintiff’s need for an assistive device and the residual functional capacity 2

(RFC) assessment’s omission of limitations related to an assistive device; (3)

assessment of her functional limitations resulting from her laryngitis; and (4)

consideration of Plaintiff’s incontinence. Doc. 21, at 2. After a careful review of

the AR, the parties’ briefs, and the relevant authority, the Court affirms the

Commissioner’s decision. See 42 U.S.C. § 405(g).

I.    Administrative determination.

      A.    Disability standard.

      The Social Security Act defines “disability” as the “inability to engage in

any substantial gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in death or

which has lasted or can be expected to last for a continuous period of not less

than 12 months.” 42 U.S.C. § 423(d)(1)(A). “This twelve-month duration

requirement applies to the claimant’s inability to engage in any substantial

gainful activity, and not just [the claimant’s] underlying impairment.” Lax v.

Astrue, 489 F.3d 1080, 1084 (10th Cir. 2007) (citing Barnhart v. Walton, 535

U.S. 212, 218-19 (2002)).




2      Residual functional capacity “is the most [a claimant] can still do despite
[a claimant’s] limitations.” 20 C.F.R. § 404.1545(a)(1).



                                        2
       Case 5:20-cv-00872-SM Document 28 Filed 07/23/21 Page 3 of 14




      B.    Burden of proof.

      Plaintiff “bears the burden of establishing a disability” and of “ma[king]

a prima facie showing that [s]he can no longer engage in h[er] prior work

activity.” Turner v. Heckler, 754 F.2d 326, 328 (10th Cir. 1985). If Plaintiff

makes that prima facie showing, the burden of proof then shifts to the

Commissioner to show Plaintiff retains the capacity to perform a different type

of work and that such a specific type of job exists in the national economy. Id.

      C.    Relevant findings.

            1.    Administrative Law Judge’s findings.

      The ALJ assigned to Plaintiff’s case applied the standard regulatory

analysis to decide whether Plaintiff was disabled during the relevant

timeframe. AR 10-28; see 20 C.F.R. § 404.1520(a)(4); see also Wall v. Astrue,

561 F.3d 1048, 1052 (10th Cir. 2009) (describing the five-step process). The

ALJ found Plaintiff:

      (1)   had not engaged in substantial gainful activity since her
            alleged onset date of February 21, 2018;

      (2)   had the following severe medically determinable
            impairments: obesity, multiple injuries sustained in car
            accident, status post deep vein thrombosis of the lower left
            extremity, chronic pain syndrome, and post traumatic stress
            disorder and major depression;

      (3)   had no impairment or combination of impairments that met
            or medically equaled the severity of a listed impairment;



                                       3
        Case 5:20-cv-00872-SM Document 28 Filed 07/23/21 Page 4 of 14




      (4)   had the RFC to perform sedentary work, with certain
            restrictions;

      (5)   was not able to perform her past relevant work;

      (6)   was able to perform jobs that exist in the national economy,
            such as stuffer, addresser, and final assembler/optical goods;
            and so,

      (7)   had not been under a disability from February 21, 2018
            through December 27, 2019.

See AR 12-28.

            2.    Appeals Council’s findings.

      The Social Security Administration’s Appeals Council denied Plaintiff’s

request for review, see id. at 1-6, making the ALJ’s decision “the

Commissioner’s final decision for [judicial] review.” Krauser v. Astrue, 638 F.3d

1324, 1327 (10th Cir. 2011).

II.   Judicial review of the Commissioner’s final decision.

      A.    Review standard.

      The Court reviews the Commissioner’s final decision to determine

“whether substantial evidence supports the factual findings and whether the

ALJ applied the correct legal standards.” Allman v. Colvin, 813 F.3d 1326,

1330 (10th Cir. 2016). Substantial evidence is “more than a scintilla, but less

than a preponderance.” Lax, 489 F.3d at 1084; see also Biestek v. Berryhill, 139

S. Ct. 1148, 1154 (2019) (“It means—and means only—such relevant evidence



                                       4
        Case 5:20-cv-00872-SM Document 28 Filed 07/23/21 Page 5 of 14




as a reasonable mind might accept as adequate to support a conclusion.”)

(internal quotation marks and citation omitted). A decision is not based on

substantial evidence “if it is overwhelmed by other evidence in the record.”

Wall, 561 F.3d at 1052 (citation omitted). The Court will “neither reweigh the

evidence nor substitute [its] judgment for that of the agency.” Newbold v.

Colvin, 718 F.3d 1257, 1262 (10th Cir. 2013) (citation omitted).

      B.    Issues for judicial review.

            1.     The ALJ’s consistency analysis.

      The bulk of each of Plaintiff’s arguments emanate from her disagreement

with the ALJ’s consistency analysis. The ALJ made the following findings

relating to Plaintiff’s consistency:

      After careful consideration of the evidence, I find that the
      claimant’s medically determinable impairments could reasonably
      be expected to cause the alleged symptoms; however, the claimant’s
      statements concerning the intensity, persistence and limiting effects
      of these symptoms are not entirely consistent with the medical
      evidence and other evidence in the record for the reasons explained
      in this decision.

AR 20 (emphasis added).

      [When informed that to continue pain medication management,
      she would have to sign a narcotics contract], the claimant declined
      and opted to take over-the-counter medications, which is
      supported by the record. (Exhibit 9F, page 27). I find the claimant
      reported such severe pain and extremely limited abilities during
      testimony. However, the record has clearly shown that when given
      the opportunity to continue Percocet, she declined when she was
      informed she would have to sign a contract and has simply taken

                                       5
        Case 5:20-cv-00872-SM Document 28 Filed 07/23/21 Page 6 of 14




      Aleve, ibuprofen and Tylenol (as noted within the record), which is
      certainly inconsistent with the level of pain she alleged during
      testimony.

Id. at 24-25 (emphasis added).

      I find that during testimony, the claimant reported significantly
      limited abilities, however, the evidence does not support them to the
      degree alleged.

Id. at 25 (emphasis added).

      I have considered the claimant’s testimony and find it to be
      partially supported, based on the evidence of record, but the
      claimant’s description of the severity of the pain has been so extreme
      as to appear implausible, as the records have indicated
      improvement and healing of fractures she sustained in the motor
      vehicle accident. Additionally, I find the claimant reported
      extremely limited physical abilities during testimony, but they are
      simply not supported to the degree alleged.

Id. (emphasis added).

      In evaluating a claimant’s symptoms, the ALJ must determine whether

the claimant’s statements about the intensity, persistence, and limiting effects

of symptoms are consistent with the objective medical evidence and other

evidence of record. Social Security Ruling (“SSR”) 16-3p, 2017 WL 5180304, at

*6-7 (Oct. 25, 2017). If they are consistent, then the ALJ “will determine that

the individual’s symptoms are more likely to reduce his or her capacities to

perform work-related activities.” Id. If they are inconsistent, then the ALJ “will

determine that the individual’s symptoms are less likely to reduce his or her



                                        6
        Case 5:20-cv-00872-SM Document 28 Filed 07/23/21 Page 7 of 14




capacities to perform work-related activities.” Id. The factors the ALJ should

consider in determining whether a claimant’s pain is in fact disabling include:

the claimant’s attempts to find relief and willingness to try any treatment

prescribed; a claimant’s regular contact with a doctor; the possibility that

psychological disorders combine with physical problems; the claimant’s daily

activities; and the dosage, effectiveness, and side effects of the claimant's

medication. Keyes-Zachary v. Astrue, 695 F.3d 1156, 1167 (10th Cir. 2012); see

also SSR 16-3p, 2017 WL 5180304 at *7-8 (Oct. 25, 2017) (listing similar

factors); 20 C.F.R. § 404.1529(c)(3).

      Consistency findings are “peculiarly the province of the finder of fact,”

and courts should “not upset such determinations when supported by

substantial evidence.” See Cowan v. Astrue, 552 F.3d 1182, 1190 (10th Cir.

2008) (describing deference due the finder of fact’s credibility determinations,

in general) (quoting Kepler v. Chater, 68 F.3d 387, 391 (10th Cir. 1995)). As

long as the ALJ sets forth the specific evidence relied upon to evaluate the

consistency of the claimant’s subjective complaints with other evidence, the

ALJ “need not make a formalistic factor-by-factor recitation of the evidence.”

Keyes-Zachary, 695 F.3d at 1167 (quotations omitted). “[C]ommon sense, not

technical perfection, is [the reviewing court’s] guide.” Id. As long as the ALJ

links his assessment of the consistency of Plaintiff’s testimony to specific


                                        7
        Case 5:20-cv-00872-SM Document 28 Filed 07/23/21 Page 8 of 14




evidence in the record, his determination is entitled to substantial deference.

See White v. Barnhart, 287 F.3d 903, 910 (10th Cir. 2001) (The ALJ’s

“determination did not rest on mere boilerplate language, but instead was

linked to specific findings of fact, findings [the reviewing court is] compelled to

accept because they are fairly derived from the record.”).

      Plaintiff alleges that the ALJ’s consistency finding is not supported by

substantial evidence because the ALJ (1) did not consider Plaintiff’s traumatic

brain injury’s (resulting from a severe motor vehicle accident that occurred

while she was actively using methamphetamine) impact upon her memory

(and her resulting misstatements of her weight gain and illicit drug use); Doc.

21, at 8-9; (2) relied in part and erroneously on Plaintiff’s not signing a

narcotics contract, id. at 11; (3) incorrectly stated “no records [] substantiate

the continued need for an assistive device [(specifically, a cane)] and she has

not been given any physical or mental limitations by any physician or

provider,” id. at 12 (citing AR 26); and (4) improperly applied his “own medical

judgment in determining [a] cane was not medically necessary,” id. at 15-16.

      First, as to the inconsistencies in weight gain and illicit drug use, as the

Commissioner points out, nothing in the ALJ’s decision suggests he relied

negatively on these responses from Plaintiff. See Doc. 25, at 11. As to the

narcotics contract, Plaintiff argues “her desire not to be addicted to habit-


                                        8
        Case 5:20-cv-00872-SM Document 28 Filed 07/23/21 Page 9 of 14




forming drugs is more likely the accurate takeaway, not that she did not want

to sign a narcotics contract.” Doc. 21, at 12. The Commissioner counters that

Plaintiff’s decision not to sign a contract “tends to show that her pain was not

as severe as alleged.” Doc. 25, at 12. While Plaintiff’s desire to cease her use of

an addictive opiate (here, Percocet) is understandable, the ALJ pointed to

specific evidence in the record to support his statement. AR 24-25. And so the

Court does not find the ALJ’s assessment of Plaintiff’s abstention to undermine

the entirety of his consistency determination.

      The Court finds the ALJ adequately evaluated Plaintiff's pain. He

discussed at length the objective medical evidence. AR 19-26. The ALJ did not

doubt that Plaintiff experienced some pain from the injuries she sustained in

the February 2018 motor vehicle accident but noted the period of

“rehabilitation and healing,” relying on objective medical evidence. Id. at 24.

Despite Plaintiff’s comment that the ALJ’s “reasoning is flawed” and that she

did not “lack credibility,” Doc. 21, at 8, 11, there is no indication that the ALJ

fully rejected Plaintiff’s testimony. Rather, the ALJ merely stated that

Plaintiff’s testimony was not fully consistent with the “extreme” disabling pain

she alleged.

      While not dispositive, Plaintiff’s self-reports do tend to suggest that

Plaintiff is capable of a higher level of activity than a person who is disabled


                                        9
         Case 5:20-cv-00872-SM Document 28 Filed 07/23/21 Page 10 of 14




under the Act. See Keyes-Zachary, 695 F.3d at 1164 (noting an ALJ is “not

required to assign a weight to [a provider’s] statements relayed to him by [the

claimant]”); Robnett v. Berryhill, 2017 WL 564681, at *8 (W.D. Okla. Feb. 13,

2017) (“To the extent these records present Plaintiff’s self-reports, the ALJ’s

assignment of weight was unnecessary.”). The ALJ compensated for the level

of pain supported by the record by limiting Plaintiff’s RFC to sedentary work

with additional restrictions, such as no climbing of ladders, ropes, or scaffolds.

AR 16.

      In short, Plaintiff argues that the ALJ erred by mischaracterizing or

ignoring evidence favoring Plaintiff. Doc. 21, at 9-16. However, the Court must

“decline [Plaintiff’s] invitation to reweigh the evidence to substitute our

judgment for that of the Commissioner” when the ALJ has utilized the correct

legal standards in his finding. Harper v. Colvin, 528 F. App’x 887, 892 (10th

Cir. 2013) (citing Hackett v. Barnhart, 395 F.3d 1168, 1173 (10th Cir. 2005)).

The ALJ is not required to discuss every piece of evidence he considers. Clifton

v. Chater, 79 F.3d 1007, 1009-10 (10th Cir. 1996). He is only required to

“explain and support with substantial evidence” which parts of a claimant’s

testimony he did not fully believe and why. See McGoffin v. Barnhart, 288 F.3d

1248, 1254 (10th Cir. 2002). Here, based on the Court’s review of the ALJ’s

determinations, the Court finds the ALJ did precisely what was required by


                                       10
       Case 5:20-cv-00872-SM Document 28 Filed 07/23/21 Page 11 of 14




identifying a number of inconsistencies in the record. See Wilson v. Astrue, 602

F.3d 1136, 1146 (10th Cir. 2010). Although Plaintiff appears to want the ALJ

to perform “a formalistic factor-by-factor recitation of the evidence,” this is not

what is required. See Wahpekeche v. Colvin, 640 F. App’x 781, 783 (10th Cir.

2016) (quoting Qualls v. Apfel, 206 F.3d 1368, 1372 (10th Cir. 2000)).

      2.    Substantial evidence supports the ALJ’s conclusions that
            Plaintiff did not need a medically required assistive device.

      Plaintiff takes issue with the ALJ’s failure to include her alleged need

for a cane in the RFC assessment. Doc. 21, at 17. She argues she has poor

balance, a bad leg, traumatic brain injury, and neurological issues, and while

using her cane, she cannot “carry with both hands.” Id.

      As the Commissioner acknowledges, the ALJ discussed Plaintiff’s claim

that she “use[d] a cane every day.” Doc. 25, at 12. But the ALJ found the cane

was not medically required, and Plaintiff points to no medical documentation

establishing such a need. Id.; AR 26. Indeed, Plaintiff obtained the cane “on

her own.” AR 17.

      Dr. Jeffrey G. Hoffsommer noted Plaintiff’s full range of motion in

February 2019, and noted she used a cane. Id. at 24. In March 2019, Dr.

Hoffsommer completed a five-year disabled parking placard for Plaintiff. Id. In

May 2019, Dr. Hoffsommer again noted Plaintiff’s full range of motion, with no

swelling or deformity. Id. The ALJ discredited the five-year disabled parking

                                        11
         Case 5:20-cv-00872-SM Document 28 Filed 07/23/21 Page 12 of 14




placard, citing Dr. Hoffsommer’s own treatment records. AR 26. The ALJ

concluded “there are no records to substantiate the continued need for an

assistive device and she has not been given any physical or mental limitations

by any physician or provider.” Id. Substantial evidence supports the ALJ’s RFC

assessment, and the ALJ committed no legal error in his application of SSR

96-9p.

      3.     Substantial evidence supports the ALJ’s consideration of
             Plaintiff’s chronic laryngitis.

      Plaintiff argues the ALJ should have included laryngitis-related

restrictions in the RFC assessment. She maintains the ALJ nearly suspended

the hearing due to her speaking troubles. Doc. 21, at 19. She argues she is

unable to engage in occasional contact with supervisors, coworkers, and the

public, as the RFC assessment requires. Id. at 20.

      The ALJ noted Plaintiff’s diagnosis of “chronic laryngitis, secondary to

paraoesophageal reflux disease and smoking.” AR 12-13. Plaintiff told the ALJ

her condition was not painful and continued through testimony without issue.

Id. at 48-49. The ALJ reviewed Dr. Dilling’s medical examination. Id. at 19.

After examination and scoping, Dr. Dilling advised Plaintiff to stop smoking,

in addition to other measures. Id. She received a prescription for prednisone,

but the record indicated Plaintiff “continued to smoke.” Id. at 13, 19.



                                       12
       Case 5:20-cv-00872-SM Document 28 Filed 07/23/21 Page 13 of 14




      Next, none of the jobs the ALJ found at step five require significant

“taking instructions/helping,” and none required “talking.” See DICOT

731.685-014; 209.587-010; and 713.687-018. Plaintiff points to no objective

medical evidence suggesting she needed further limitations than those the ALJ

imposed, which restricted her to sedentary work. The ALJ was not required to

include Plaintiff’s laryngitis in his questioning to the vocational expert. See

Qualls, 206 F.3d at 1373 (finding ALJ’s hypothetical questions to vocational

expert sufficient because the questions “included all the limitations the ALJ

ultimately included in his RFC assessment”).

               4.   Substantial    evidence       supports    the        ALJ’s
                    consideration of Plaintiff’s incontinence.

      Similarly, Plaintiff argues the ALJ’s RFC assessment did not adequately

address her incontinence. Doc. 21, at 21-22. The ALJ found Plaintiff testified

as to her reported urge incontinence since the automobile accident. AR 13. She

testified to using 6-8 incontinence pads each day. Id. Reviewing the medical

evidence, the ALJ noted that when discharged on April 6, 2018, Plaintiff’s

records indicated she “was continent of bowel and bladder.” AR 13. He noted

her reported urge incontinence began August 1, 2018, and she has received

both Imipramine and Ditropan XL to treat it. Id. The ALJ observed that the

objective medical evidence does not support Plaintiff’s reported use of 6-8 pads

per day. Id.

                                      13
        Case 5:20-cv-00872-SM Document 28 Filed 07/23/21 Page 14 of 14




       As before, the ALJ need not include in his questioning of the vocational

expert a condition he ultimately discounted. See Qualls, 206 F.3d at 1373.

Plaintiff points to no objective medical evidence supporting further limitations,

but only to her subjective complaints and reports.

       It seems clear to the Court, therefore, that Plaintiff’s dispute is not

actually that the ALJ did not evaluate both Plaintiff’s severe and non-severe

impairments at step four, but rather that the ALJ did not evaluate the

impairments in Plaintiff’s favor. The Court finds that substantial evidence

supports the ALJ’s RFC determination, as it is supported by the ALJ’s

thorough analysis, by Plaintiff’s adverse consistency finding, by the objective

medical evidence of record, and by the medical opinions of every doctor who

opined on Plaintiff’s exertional limitations.

III.   Conclusion.

       Based on the above, the Court affirms the Commissioner’s decision.

       ENTERED this 23rd day of July, 2021.




                                       14
